DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hembert ((U.S. Application Publication No. 2004/0026437) in view of Murate et al. (U.S. Application Publication No. 2009/0255940) and Duvall et al. (U.S. Patent No. 5,476,189).
Hembert discloses a high pressure tank (1) comprising: a container body (6) including dome parts (at 1b) and a barrel plate (at 1a); a reinforcement layer (5) provided on an outer surface of the container body; and a protective member (2) provided on an outer surface of the reinforcement layer, wherein the protective member includes a first layer (11) disposed at the outer surface of the reinforcement layer that covers a part of the dome parts, and a second layer (10, 8) disposed at outward of the first layer, and the first layer is more deformable due to the same load than the second layer is (English translation, pg. 7, lines 8-9), wherein the first layer and the second layer are resin layers (pg. 6, lines 16-18, pg. 7, lines 8-9), wherein at least one of the first or the second layer is divided into a plurality of members (10, 8), wherein the second layer is provided so as to cover an entire outer surface of the first layer (Fig. 1), and wherein the protective member is disposed at a position where the high pressure tank comes in contact with a horizontal plane when the high pressure tank erected in a perpendicular direction is inclined at an angle of 45 degrees from the perpendicular direction (Fig. 3).
Leon fails to specifically teach wherein the reinforcement layer includes fiber-reinforced resin and wherein the protective member does not extend to the barrel plate part.
Murate teaches that it is known in the art to manufacture a pressure tank with a protective member (50) that covers part of dome parts without extending to a barrel plate part (Fig. 1).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the protective member with smaller profile, as taught by Murate in order to reduce the material cost of the member.
Duvall teaches that it is known in the art to manufacture a tank with a fiber-reinforced resin layer (col. 1, lines 12-24).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the tank with fiber-reinforced resin, in order to ensure that the container body was reinforced and such a modification would be the use of a known technique on a known device.
Leon fails to specifically teach wherein a static compression value of the first layer is smaller than a static compression value of the second layer, the resin layers include polyurethane, and wherein the static compression value of the first layer is 1/1.9 or less of the static compression value of the second layer.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the tank with the claimed materials and compression values, in order to design the protective member such that the first layer can compress and the second layer resists punching, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R ALLEN whose telephone number is (571)270-7426. The examiner can normally be reached 9:00 am - 5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on (571)272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY R ALLEN/Primary Examiner, Art Unit 3733